Citation Nr: 0009891	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to February 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied service connection for 
PTSD.  The veteran perfected an appeal of this decision.  In 
October 1998, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
In March 1999 the Board remanded the case to the RO for 
further development.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  However, certain 
development must be completed even before the matter of well-
groundedness is considered. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  

As noted in the previous Remand in March 1999, the veteran 
indicated at a March 1996 VA examination that he was 
hospitalized for emotional problems during service.  Records 
of this treatment are not associated with his claims folder.  
The March 1999 Remand noted that alternate sources for such 
records might be the veteran's service personnel file and 
records from the facility where he was hospitalized.  While 
the RO requested information from the veteran concerning 
details of his alleged inservice hospitalization, his service 
personnel records are not associated with his claims folder.  
Additionally, there is no evidence of an attempt to obtain 
the veteran's service personnel file in the course of 
previous development on remand.  

At an October 1998 hearing before a traveling Member of the 
Board, the veteran indicated that PTSD was diagnosed at the 
Hines VA Hospital approximately three years prior to the 
hearing.  In the March 1999 Remand, the RO was requested to 
"specifically obtain complete and current treatment records 
from the Hines VA Hospital."  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The evidence does not show that an attempt was made to obtain 
the VA treatment records as requested in the prior Remand. 

Accordingly, the Board has no recourse but to REMAND the 
case, again, for the following:

1.  The RO should arrange for an 
exhaustive search for additional service 
medical records.  The veteran should 
assist the RO in this regard by 
identifying all military facilities where 
he was treated.  The RO should also 
obtain for the record copies of the 
veteran's service personnel records.  If 
any records sought are not available, it 
should be so certified.

2.  The RO should obtain the veteran's 
complete and current treatment records 
from the Hines VA Hospital and associate 
these records with his claims folder.  If 
such records are not available, it should 
be so certified.  

3.  If, and only if, the RO obtains any 
records that provide confirmation that 
PTSD has been diagnosed, the veteran 
should be scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD due to a stressor event in service. 
The claims file must be available to (and 
reviewed by) the examiner. The examiner 
should explain the rationale for the 
opinion.

4. The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be provided an appropriate 
supplemental statement of the case and 
given opportunity to respond.  The case 
should then be returned to the Board for 
further review.  No action is required of 
the veteran until he receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




